           Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 1 of 7




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: May 4, 2021

* * * * * * * * * * * *                               *
MATTHEW GARTNER,                                      *
as personal representative of the estate of           *
ANTHONY J. GARTNER,                                   *                 UNPUBLISHED
                                                      *
                  Petitioner,                         *                 No. 17-1561V
                                                      *
v.                                                    *                 Special Master Gowen
                                                      *
SECRETARY OF HEALTH                                   *                 Stipulation; Influenza (Flu);
AND HUMAN SERVICES,                                   *                 Anaphylaxis; Death.
                                                      *
                  Respondent.                         *
*    * *     *    * * * *           *   *    *   *    *

Theodore G. Pashos, Pashos Law, LLC, St. Charles, MO, for petitioner.
Zoe Wade, United States Department of Justice, Washington, D.C., for respondent.

                                     DECISION ON STIPULATION1

        On October 19, 2017, Matthew Gartner (“petitioner”) as personal representative of the
Estate of Anthony J. Gartner Jr. (“decedent”) filed a petition for compensation in the National
Vaccine Injury Compensation Program.2 Petition (ECF No. 1); see also Amended Petition filed
January 19, 2021 (ECF No. 64). The petition seeks compensation for injuries allegedly related to
the decedent’s receipt on October 22, 2015, of an influenza (“flu”) vaccine, which vaccine is
contained in the Vaccine Injury Table (the “Table”).




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
           Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 2 of 7




        The petition alleges that the decedent developed anaphylaxis following the administration
of the flu vaccine, within the Table time period, and that his death on October 23, 2015, was a
result of his alleged injury.

        On May 4, 2021, respondent filed a stipulation which provides that a decision should be
entered awarding compensation to petitioner on behalf of the decedent’s estate. Stipulation (ECF
No. 69). Respondent denies that the flu vaccine caused the decedent’s alleged anaphylaxis, any
other injury, or his death, and further denies that the decedent sustained a Table injury. Id. at ¶ 6.

        Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of the stipulation, which is attached hereto as Appendix
A. Id. at ¶ 7.

        The stipulation awards a lump sum of $50,000.00 in the form of a check payable to
petitioner, as legal representative of the Estate of Anthony J. Gartner, Jr. This lump sum
represents compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 3 of 7
Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 4 of 7
Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 5 of 7
Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 6 of 7
Case 1:17-vv-01561-UNJ Document 71 Filed 05/24/21 Page 7 of 7
